Exhibit 10.1

TRANSITIONAL SERVICES AND SEPARATION AGREEMENT

This Transitional Services and Separation Agreement (the “Agreement”) is entered
into by and between Repligen Corporation, a Delaware corporation (the “Company”)
and Walter C. Herlihy, Jr. (“Executive”) (together the “Parties”).

WITNESSETH:

WHEREAS, as of the date of this Agreement, the Executive is employed by the
Company as its President and Chief Executive Officer;

WHEREAS, the Executive and the Company have mutually agreed that, subject to the
terms of this Agreement, on the date of the Company’s 2015 annual stockholders
meeting (the “Transition Date”) the Executive shall transition from his position
as President and Chief Executive Officer of the Company to Senior Advisor and
then his employment will end as set forth herein;

WHEREAS, the Executive and the Company desire that this Agreement supersede any
previous agreements or understandings between the Executive and the Company or
any of their affiliates, including, without limitation, the offer letter
agreement dated March 14, 1996 (the “Offer Letter”); provided and
notwithstanding the foregoing, the Confidentiality, Non-Solicitation, and Patent
Agreement you entered into with the Company on or about June 24, 2013 (along
with Section 8 of this Agreement the “Restrictive Covenants”) and any applicable
option agreements or stock-based award agreements with respect to equity held by
Executive (the “Equity Agreements”) shall continue to be in full force and
effect except to the extent specially modified by this Agreement.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Executive and Company agree as follows:

1.    Transition Period. If Executive enters into and complies with this
Agreement, his employment with the Company shall end effective December 31,
2015, unless it is terminated on an earlier date because the Executive resigns
or because the Company ends the employment relationship for Cause.1 For purposes
of this Agreement, Executive’s actual last day of

 

1  For purposes of this Agreement, “Cause” means: (i) conduct constituting a
material act of misconduct in connection with the performance of the Executive’s
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) a material breach of any of the Restrictive
Covenants; (iv) a breach by the Executive of any of the material provisions
contained in this Agreement or any other written agreement by and between the
Executive and the Company that, if curable, is not cured with 30 days after the
Company notifies the Executive in writing that it believes the Executive has
materially breached his obligations under this Agreement, which notice shall
specify in reasonable detail such breach and the actions required to cure such
breach; (v) a material violation of any of the Company’s written employment
policies as applied to other employees in the Company which has continued for
more than 30 days following written notice which notice shall specify in
reasonable detail such violation and the actions required to cure such
violation; or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.



--------------------------------------------------------------------------------

employment, whether it is December 31, 2015 or an earlier date, shall be
referred to as the “Termination Date”. The time period between the Transition
Date and the Termination Date shall be referred to herein as the “Transition
Period”. Executive will (i) continue to receive his salary and benefits through
the Termination Date; including a 401K match by the Company to the extent
permitted by the terms of the Company’s 401K plan; (ii) continue to vest in his
outstanding equity awards (the “Outstanding Equity Awards”); and (iii) will
receive a 2015 bonus for his service as President and Chief Executive Officer,
based on 65% of the Executive’s Base Salary, pro-rated through the Transition
Date, such bonus shall be paid shall be payable in the first quarter of 2016.
The Executive will not be entitled to any other payment or compensation for his
services during the Transition Period. In the event a Sale Event (as that term
is defined in the Company’s Amended and Restated 2012 Stock Option And Incentive
Plan) occurs during the Transition Period, all Outstanding Equity Awards shall
immediately accelerate and become fully exercisable.

2.    Duties. During the Transition Period, Executive will no longer serve as
the Company’s CEO. Instead, he will transition to the position of Senior
Advisor. As Senior Advisor, the Executive will assist with transitional matters
and special projects to the extent requested by the Company’s Board of Directors
and Chief Executive Officer (the “Continuing Duties”). It is expected that the
Continuing Duties will not exceed 10 hours per work week. Notwithstanding the
preceding, Executive and the Company may mutually agree to alter or reduce the
nature or scope of Executive’s Continuing Duties and such changes will not
impact the Company’s obligations pursuant to Sections 1, 3 or 4.

3.    2014 Incentive Compensation. The Executive shall be eligible for cash
incentive compensation for 2014 as determined by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board (the “2014
Incentive Compensation”). The Executive will be paid the 2014 Incentive
Compensation on the date the Company’s other executives are paid incentive
compensation for 2014 but in no event later than March 15, 2015.

4.    Ending of Employment. In connection with the ending of the Executive’s
employment (i) the Company will pay the Executive’s salary through the
Termination Date; (ii) the Company shall reimburse the Executive for any
outstanding, reasonable business expenses that the Executive incurs on the
Company’s behalf through the Termination Date (provided the Company receives
appropriate documentation in accordance with the Company’s reimbursement
policies); (iii) the Executive’s eligibility to participate in any employee
benefit plans and programs of the Company will cease on the Termination Date in
accordance with the terms and conditions of those plans, subject to COBRA; and
(iv) provided the Executive (A) complies with this Agreement, (B) is not
terminated by the Company for Cause, (C) does not resign from his employment
prior to December 31, 2015 without the Company’s written consent, and
(D) executes the Certificate Updating Release of Claims attached hereto as
Exhibit 1, then, and notwithstanding anything to the contrary in the Equity
Documents, 50% of what would be unvested Outstanding Equity Awards as of
December 31, 2015 pursuant to the regular vesting

 

2



--------------------------------------------------------------------------------

schedule set forth in the Equity Agreements and assuming a December 31, 2015
Termination Date, shall accelerate and become vested as of the actual
Termination Date (whether on December 31, 2015 or an earlier date). The
remaining Outstanding Equity Awards shall terminate as of the Termination Date
and be of no further effect. The Executive may exercise his vested options in
accordance with the Equity Agreements. The Executive shall not be entitled to
any severance pay, benefits or equity rights in connection with the ending of
his employment whether pursuant to the Offer Letter or otherwise, except as
otherwise provided herein and in the Equity Agreements.

5.    Resignation from all Positions. To the extent the ending of the
Executive’s relationship with the Company or any Company affiliate is not
effectuated by the termination of his employment, the Executive hereby resigns
from all other affiliations that he has with the Company or any of its
affiliates, effective on the Termination Date. The Executive agrees to execute
any reasonably requested resignation letters to confirm any such resignations.

6.    General Release of Claims. The Executive hereby irrevocably and
unconditionally releases, acquits and forever discharges the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when the Executive signs this Agreement, the Executive has, ever had,
now claims to have or ever claimed to have had against any or all of the
Releasees. This release includes, without limitation, all Claims: relating to
the Executive’s employment by and termination of employment with the Company; of
wrongful discharge; of breach of contract; of breach of the Offer Letter, of
retaliation or discrimination under federal, state or local law of the United
States (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, and
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964); under any other federal or state statute; of defamation or other
torts; of violation of public policy; for wages, bonuses, incentive
compensation, stock, stock options, vacation pay, severance pay or any other
compensation or benefits either under the Massachusetts Wage Act, M.G.L. c. 149,
§ 148-150C, or otherwise; and for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees; provided, however, that this release
shall not apply to any Claims arising after the date of this Agreement, and
shall not affect the Executive’s rights under this Agreement, the Equity
Agreements or the Restrictive Covenants.

7.    Non-disparagement. The Executive agrees not to make any disparaging
statements (whether written, oral, through social or electronic media or
otherwise) concerning the Company or any of its affiliates or current officers,
directors, employees or managers that would likely effect any of their personal
or professional reputations or interests. The Executive also agrees not to make
negative comments about his employment with the Company or the ending of his
employment relationship. Nothing herein shall prohibit the Executive from
communicating freely with the Executive’s attorneys or accountants for
legitimate business reasons or prohibit the Executive from testifying truthfully
in any legal proceeding or from providing truthful

 

3



--------------------------------------------------------------------------------

information in response to a request from a governmental agency. The Board
agrees to instruct the Company’s current officers and directors not to make any
disparaging statements (whether written, oral, through social or electronic
media or otherwise) concerning the Executive that would likely effect his
personal or professional reputations or interests.

8.    Restrictive Covenants.

(a) Confidential Information. The Executive acknowledges and agrees that he has
been in a position of trust at the Company and that he has been exposed and had
access to the Company’s confidential and proprietary information (“Confidential
Information”). The Executive will continue to have exposure and access to the
Company’s Confidential Information during the Transition Period. The Executive
agrees that he shall not at any time reveal to any person or entity any
Confidential Information except to employees of the Company who need to know
such Confidential Information for the purposes of their employment, or as
otherwise authorized by the Company in writing. The Executive shall keep
confidential all matters entrusted to him and shall not use or attempt to use
any Confidential Information except as may be required in the ordinary course of
performing the Continuing Duties, nor shall he use any Confidential Information
in any manner which may injure or cause loss or may be calculated to injure or
cause loss to the Company, whether directly or indirectly. The term
“Confidential Information” shall include any information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential that is maintained by
the Company as confidential, but shall not include information that has been
released by the Company or a third party to the public or is otherwise in the
public domain unless due to Executive’s breach of his duties as an employee or a
breach of the Restrictive Covenants. Such Confidential Information shall
include, but is not limited to, trade secrets or confidential information
respecting products in development, inventions, products, designs, methods,
know-how, techniques, systems, processes, specifications, blueprints, software
programs, works of authorship, content, customer lists, customer information,
financial information, pricing information, personnel information, business
plans, projects, plans and proposals.

(b) Assignment of Inventions. If at any time or times during the Executive’s
employment, he (either alone or with others) make, conceive, create, discover,
invent or reduce to practice (or made, conceived, created, discovered, invented
or reduced to practice) any Development that (i) relates to the Business of the
Company (or the business conducted with the Company by any customer or
commercial partner) or any of the products or services being developed,
manufactured, licensed or sold by the Company or which may be used in relation
therewith; or (ii) results from tasks assigned to the Executive by the Company;
or (iii) results from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company, then all such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise. The term “Development” shall mean any invention, modification,
discovery, design, development, improvement, process, software program, work of
authorship, documentation, content, formula, data, technique, know-how, trade
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright, trademark or similar
statutes or subject to analogous protection). The Executive shall promptly
disclose to the Company (or any persons designated by it) each such Development.
The

 

4



--------------------------------------------------------------------------------

Executive hereby assigns all rights (including, but not limited to, rights to
inventions, patentable subject matter, copyrights and trademarks) he may have or
may acquire in the Developments and all benefits and/or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company. The Executive will cooperate fully with the Company, both during
and after his employment, with respect to the procurement, maintenance and
enforcement of the Company’s intellectual property rights. The Executive agrees
to sign all papers which the Company may deem necessary or desirable in order to
protect rights and interests in any Company-related development. If the Company
is unable, after reasonable effort, to secure its signature on any such papers,
the Executive hereby irrevocably designates and appoints each officer of the
Company as its agent and attorney-in-fact to execute any such papers on its
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
development.

(c) Non-Competition/Non-Solicitation. During the Transition Period and for the
one year period immediately following the Termination Date (the “Restricted
Period”), the Executive agrees that he will not, whether directly or indirectly,
alone or as a consultant, partner, joint venturer, agent, independent
contractor, officer, director, employee or stockholder, engage in any business
activity with respect to any person or entity that is competitive with the
Business of the Company. The Executive further agrees that during the Restricted
Period he will not (i) induce or attempt to influence any employee or consultant
of the Company to leave its employ; (ii) hire any person who is an employee or
consultant of the Company; (iii) aid or agree to aid any competitor, customer or
supplier of the Company in any attempt to hire any person who was employed by
the Company at any time within the one-year period preceding such aid (provided,
however, that nothing herein prevents Executive from providing a referral or
reference letter on behalf of a person who was employed by the Company); or
(iv) induce or attempt to influence any person or business entity who, during
the Executive’s employment, was a vendor or customer of the Company or
prospective customer with whom the Company had contact, to transact business
that is competitive with the Business of the Company. Mere ownership of less
than 1% of the outstanding voting shares of a public entity that may compete
with the Company shall not be deemed a violation of this Agreement.

In the event that the Executive breaches any obligations under this Agreement,
including any of the Restrictive Covenants, the Company may end the Executive’s
employment for Cause and the Executive will be paid through the Termination Date
but have no other rights under this Agreement. Such termination and cessation of
rights shall be in addition to, and not in lieu of, any and all available legal
and equitable remedies, including injunctive relief.

For purposes of the Restrictive Covenants, “Business of the Company” means the
development, manufacture or marketing of:

 

  •   Protein A affinity ligands and Protein A media;

 

  •   carriers for affinity ligands;

 

  •   growth factors for bioprocessing;

 

  •   pre-packed chromatographic columns for purification of biologic drugs;

 

5



--------------------------------------------------------------------------------

  •   cell retention devices, filtration systems, filters or other analytical
devices or products that are primarily used in the production of biologic
drugs;and/or

 

  •   test kits for Protein A,

provided the parties agree that the Executive may request a waiver with respect
to particular part(s) of this definition by presenting a specific opportunity to
the Board and the Board will consider such a request in its reasonable good
faith discretion.

9.    Return of Property. The Executive acknowledges that all documents,
records, apparatus, equipment and other physical property which were furnished
or will be furnished to the Executive in connection with his employment at the
Company remain and will remain the sole property of the Company. The Executive
will return to the Company all such materials and property when requested by the
Company. In any event, the Executive will return all such materials and property
on or before the Termination Date, including, without limitation, all computer
equipment, laptops, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). In
the event that the Executive discovers that he continues to retain any such
property after the termination of his employment, he shall return it to the
Company immediately.

10.    Legal Representation. This Agreement is a legally binding document and
his signature will commit the Executive to its terms. The Executive acknowledges
that he has been advised to discuss all aspects of this Agreement with his
attorney, and that he has carefully read and fully understands all of the
provisions of this Agreement and that he is voluntarily entering into this
Agreement.

11.    Tax Treatment. The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith determines that it
is required to make such deductions, withholdings and tax reports. Payments
under this Agreement shall be subject to any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.

12.    Absence of Reliance. In signing this Agreement, the Executive is not
relying upon any promises or representations made by anyone at or on behalf of
the Company.

13.    Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company of any liability or any act of wrongdoing whatsoever
against the Executive. The Company specifically disclaims any liability or
wrongdoing whatsoever against the Executive or any other person on the part of
the Company, its affiliates, and their current and former agents, employees and
shareholders.

14.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement or portions of the Agreement that have been incorporated by reference)
shall to any extent be declared illegal or

 

6



--------------------------------------------------------------------------------

unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

15.    Waiver. No waiver of any provision of this Agreement, the Restrictive
Covenants or the Equity Agreements shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

16.    Jurisdiction. The Executive and the Company hereby agree that the courts
of the Commonwealth of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim for violation of this Agreement. With respect to any such court action,
the Executive (i) submits to the jurisdiction of such courts, (ii) consents to
service of process, and (iii) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction or
venue.

17.    Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either the Executive or the Company or the “drafter” of all or any
portion of this Agreement.

18.    Entire Agreement. This Agreement supersedes any previous agreements or
understandings between the Executive and the Company relating to the subject
matter herein, including the Offer Letter, which is hereby terminated in their
entirety and shall have no further force and effect, provided, however, the
Restrictive Covenants and the Equity Agreements shall be in full force and
effect and are hereby incorporated by reference. The Executive acknowledges and
agrees that except for salary through the Effective Date of this Agreement, he
is not entitled to any compensation or benefits under the Offer Letter or
otherwise and any and all rights to compensation and benefits are set forth in
this Agreement and the Equity Agreements.

19.    Time for Consideration and Effective Date. The Executive acknowledge that
the Executive have been provided with the opportunity to consider this Agreement
for twenty-one (21) days before signing it. To accept this Agreement, the
Executive must return a signed original of this Agreement so that it is received
by the Company’s officer Anthony Hunt, on or before the expiration of this
twenty-one (21) day period. If the Executive sign this Agreement within less
than twenty-one (21) days of the date of its delivery to him, the Executive
acknowledges by signing this Agreement that such decision was entirely voluntary
and that the Executive had the opportunity to consider this Agreement for the
entire twenty-one (21) day period. The Executive and the Company agree that any
changes or modifications to this Agreement shall not restart the twenty-one
(21) day period. For a period of seven (7) days from the day of the execution of
this Agreement, the Executive shall retain the right to revoke this Agreement by
written notice that must be received by Mr. Hunt before the end of such
revocation period. This Agreement shall become effective on the business day
immediately following the expiration of the revocation period (the “Effective
Date”), provided that the Executive does not revoke this Agreement during the
revocation period.

 

7



--------------------------------------------------------------------------------

20.    Legally Binding; Advice of Counsel. This Agreement is a legally binding
document, and the Executive’s signature will commit the Executive to its terms.
The Executive acknowledge that the Executive have it carefully read and fully
understand all of the provisions of this Agreement, that the Company has advised
the Executive to consult with counsel prior to entering into this Agreement, and
that the Executive are voluntarily entering into this Agreement.

21.    No Transfer. The Executive represents that he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim against any of the Releasees or any portion thereof or interest therein.

22.    Binding Nature of Agreement. This Agreement shall be binding upon each of
the parties and upon the heirs, administrators, representatives, executors,
successors and assigns of each of them, and shall inure to the benefit of each
party and to the heirs, administrators, representatives, executors, successors,
and assigns of each of them.

23.    Modification of Agreement. This Agreement may be amended, revoked,
changed, or modified only upon a written agreement executed by both parties. No
waiver of any provision of this Agreement will be valid unless it is in writing
and signed by the party against whom such waiver is charged.

24.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Facsimile and pdf signatures shall be deemed to be of equal force and effect as
original signatures.

25.    Definition. For purposes of this Agreement, the term “Company” shall
include the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.

[Signature Page Follows Next]

 

8



--------------------------------------------------------------------------------

This Agreement has been executed as a sealed instrument by the Executive and the
Company.

 

EXECUTIVE     /s/ Walter C. Herlihy, Jr.     1/22/15 Walter C. Herlihy, Jr.    
Date COMPANY     By:   /s/ Tony J. Hunt     1/22/15       Date



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE UPDATING RELEASE OF CLAIMS

I, Walter C. Herlihy, Jr., hereby acknowledge and certify that I entered into a
Transitional Services and Separation Agreement (the “Agreement”) with Repligen
Corporation, a Delaware corporation (“Repligen” or “the Company”), dated January
22, 2015 (the “Agreement”). Pursuant to the Agreement, I am required to execute
this certificate, which updates the release of claims set forth in Section 6 of
the Agreement (this “Certificate”) in order to be eligible for the accelerated
vesting set forth in Section 4 of the Agreement. I, therefore, agree as follows:

 

  1. A copy of this Certificate was attached to the Agreement as Exhibit A.

  2. In consideration of accelerated vesting described in Section 4 of the
Agreement, for which I become eligible only if I sign this Certificate, I hereby
extend the release of claims set forth in Section 6 of the Agreement to any and
all claims that arose after the date I signed the Agreement through the date I
signed this Certificate, subject to all other exclusions and terms set forth in
the Agreement.

  3. I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company or
its representatives with the exception of those promises contained in this
Certificate and the Agreement.

  4. I agree that this Certificate is part of the Agreement.

 

 

 

Walter C. Herlihy, Jr.

 

 

Date